                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               :      No. 3:19cv1363
VINCENT TOLENTINO,                             :
                            Plaintiff          :
v.                                             :      (Judge Munley)
                                               :
DR. XUE, et al.,                               :
                            Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                MEMORANDUM OPINION

I.     BACKGROUND

       Vincent Tolentino, a Pennsylvania state prisoner, filed this 42 U.S.C.

§ 1983 complaint alleging that Defendants violated his Eighth Amendment

rights with regard to the medical treatment prescribed for Tolentino’s post-

traumatic stress disorder (PTSD) and other ailments. (Doc. 1). Tolentino’s

claim stretches across several years and generally relates to prison officials

either refusing to treat Tolentino, changing his medications, or refusing to

believe his professed symptoms. (Id.). Tolentino has also filed a motion to

proceed in forma pauperis and, for screening purposes, that motion will be

granted. (Doc. 11)

       Tolentino was diagnosed with PTSD in 2013 and prescribed Klonopin

and Sinequan to treat his symptoms. (Doc. 1 at 19). Tolentino’s PTSD

manifested with symptoms of extreme fear and anxiety, sleep deprivation,

                                                 1
racing thoughts, and difficulty concentrating. (Id. at 19-20). Several times in

2013 or 2014 unnamed nurses dispensed the wrong medication, causing

Tolentino to collapse and injure himself. (Id. at 19). Nevertheless, the

prescribed medications improved Tolentino’s condition until Klonopin was

abruptly discontinued by Nurse Vilhaldel in 2014, which caused a consistent

“downward spiral” in Tolentino’s mental health. (Id.).

      Around February 2018, Tolentino began to meet with Dr. Xue. (Id. at

12). When Tolentino began to cry during a meeting, Xue offered to place

Tolentino in a psychiatric observation cell, and later informed a nurse that

Tolentino was “playing a game to get Klonopin.” (Id.). In March 2019, Xue

refused to alter Tolentino’s medication regimen and, in April 2019, Xue

began asking Tolentino about his criminal and educational background,

purportedly for the purpose of falsifying Tolentino’s medical records. (Id. at

13-14).

      In May 2019, Nurse Cousins adjusted Tolentino’s medications and

prescribed psychotropic drugs, despite Tolentino informing her that such

medications had been tried in the past and had proven ineffective. (Id. at

20). Cousins also allegedly informed Tolentino that she believed he was

addicted to Klonopin. (Id. at 21). In June 2019, Tolentino began suffering

from an anxiety attack that required medication. (Id. at 21-22). Cousins


                                      2
recognized the need to treat Tolentino, but falsely stated that she did not

have any fast-acting medications and instead prescribed different

medications. (Id. at 22). In July 2019 Cousins again adjusted Tolentino’s

medications and provided a new medication that would take four to six weeks

to take effect. (Id. at 24).

      In June 2019, Ms. Baldauf examined Tolentino and correctly identified

the issue that was bothering him, but “refused to order adequate medicine to

treat the underlying symptom of severe anxiety.” (Id. at 22). After refusing

to meet with Tolentino for more than one week, Baldauf again refused to

treat Tolentino and began forwarding sick call slips to Cousins. (Id. at 23).

      In June 2019, Nurse Amanda Flasher attempted to provide Tolentino

with powdered medication, but Tolentino requested pills instead.            (Id.).

Flasher stated that she needed to speak with her supervisor, and later

informed Tolentino that the supervisor instructed her not to give any

medication to Tolentino, thereby depriving Tolentino of his diabetes, heart

burn, cholesterol, and psychiatric medications. (Id.). It was not until several

hours later—after Tolentino suffered from an anxiety attack—that other

prison officials provided Tolentino with his medications. (Id. at 23-24).

II.   DISCUSSION

      This Court has a statutory obligation to conduct a preliminary review of


                                      3
pro se complaints brought by plaintiffs who proceed in forma pauperis. 28

U.S.C. § 1915(e)(2)(B). This obligation requires that the Court dismiss a

complaint if it fails to state a claim upon which relief may be granted. Id.

§ 915(e)(2)(B)(ii). To determine whether a complaint states a plausible claim

for relief, this Court must “accept all factual allegations in the complaint as

true and draw all reasonable inferences in the plaintiff’s favor.” Alpizar-Fallas

v. Favero, 908 F.3d 910, 914 (3d Cir. 2018).


       A. Procedural Bar


       As an initial matter, the Court notes that it is clear from the face of the

complaint that some incidents underlying Tolentino’s claim are barred from

consideration by the applicable statute of limitations.1                 “The statute of

limitations applicable to § 1983 claims in Pennsylvania is two years.”

Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017). “A § 1983 cause of

action accrues when the plaintiff knew or should have known of the injury

upon which his action is based.”              Id. at 157-58 (brackets and internal

quotation marks omitted). Tolentino filed this complaint, at the earliest, on



1
    “Although the statute of limitations is an affirmative defense, if it is obvious from the
    face of the complaint that a claim is barred by the applicable statute of limitations, a
    court may dismiss the claim sua sponte.” DePack v. Gilroy, 764 F. App’x 249, 251
    (3d Cir. 2019) (citation omitted).


                                              4
July 17, 2019,2 and the statute of limitations would therefore bar

consideration of any events that occurred prior to July 17, 2017.                 Any

allegations related to improper treatment in 2013 or 2014 (Doc. 1 at 19-20),

are therefore barred by the statute of limitations and will be dismissed.


       B. Personal Involvement


       The court further concludes that several Defendants must be

dismissed because Tolentino has failed to allege any personal involvement

in the events described in the complaint. First, Mr. Suto and Correct Care

are named as defendants in the caption of the case, but the “complaint does

not mention these defendants at all,” and they must therefore be dismissed

from this action. Green v. New Jersey, 625 F. App’x 73, 76 (3d Cir. 2015).

Second, the only allegation against Mr. Diehl is that he “told [Tolentino] that

staff believe[d] [he was] med seeking.” (Doc. 1 at 21). The Court can discern

no constitutional violation or tort claim that could arise from such a statement,

and Diehl must therefore be dismissed from the case.

       Third, although the complaint mentions Price, Lynch, Brumbaugh,

Walters, and Kauffman (collectively “Supervisory Defendants”), Tolentino

appears to attempt to hold Supervisory Defendants liable solely on the basis


2
    See Doc. 1 at 31; Houston v. Lack, 487 U.S. 266, 270-72 (1988) (discussing prisoner
    mailbox rule).

                                           5
of respondeat superior. (See id. at 21). However, it is well settled that “[a]

plaintiff cannot predicate liability on her § 1983 claims on a respondeat

superior basis.”   Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016)

(internal quotation marks omitted). Thus, in a civil rights action there are only

      two theories of supervisory liability, one under which supervisors
      can be liable if they established and maintained a policy, practice
      or custom which directly caused the constitutional harm, and
      another under which they can be liable if they participated in
      violating plaintiff's rights, directed others to violate them, or, as
      the persons in charge, had knowledge of and acquiesced in their
      subordinates’ violations

Id. (internal quotation marks omitted).

      The complaint is devoid of any allegations that Supervisory Defendants

participated in the violation of Tolentino’s rights or acquiesced in the violation

of his rights. Tolentino does allege that his rights were violated because

Supervisory Defendants had “a policy of grossly incompetent staffing” and

“inadequate medical staffing,” but such statements are conclusory and

unsupported by any factual averments.          In the absence of any factual

support, the Court cannot accept these bald assertions. See In re Asbestos

Prod. Liab. Litig. (No. VI), 822 F.3d 125, 133 (3d Cir. 2016) (“district courts

are not required to accept merely conclusory factual allegations or legal

assertions”). The Court thus concludes that Tolentino has failed to a state a

claim against Supervisory Defendants in their supervisory capacities.


                                        6
      C. Sufficiency of the Allegations


      Turning to the adequacy of Tolentino’s Eighth Amendment allegations,

to state a claim for inadequate medical treatment, a prisoner “must make (1)

a subjective showing that the defendants were deliberately indifferent to his

or her medical needs and (2) an objective showing that those needs were

serious.” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017)

(brackets and internal quotation marks omitted).             “Because mere

disagreement as to the proper medical treatment does not support a claim

of an eighth amendment violation, when medical care is provided, [courts]

presume that the treatment of a prisoner is proper absent evidence that it

violates professional standards of care.” Id. at 535 (citation and internal

quotation marks omitted). “‘[D]eliberate indifference entails something more

than mere negligence’ and is a subjective standard that requires the official

to both ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists’ and to ‘also draw the inference.’” Id.

at 538 (quoting Farmer v. Brennan, 511 U.S. 825, 835-37 (1994)).

      The allegations are insufficient to state a claim against Xue. Although

Tolentino contends that Xue would only meet with him for five to ten minutes

at a time (Doc. 1 at 12-13), there is no allegation that such duration is

insufficient to properly treat Tolentino. Furthermore, Tolentino alleges that

                                      7
he asked Xue for a single cell and began crying, after which Xue asked

whether Tolentino wished to be moved to psychiatric observation. (Id. at 12).

There is no allegation that Xue did this maliciously or with deliberate

indifference; indeed, given the circumstances, it appears that Xue was

simply doing his job and ensuring that Tolentino was properly treated.

       Tolentino also complains that Xue refused to prescribe Klonopin. (Id.).

However, there is no allegation that Xue improperly refused treatment, and

Tolentino’s allegations demonstrate—at most—a mere “disagreement about

proper medical treatment,” which is insufficient to state a claim.3 Pearson,

850 F.3d at 535.         Additionally, Tolentino’s allegation that Xue asked

questions for the sole purpose of falsifying Tolentino’s medical records (Doc.

1 at 13), is entirely speculative and unsupported by any well-pled allegations,

and therefore cannot sustain a claim against Xue.

       Finally, Tolentino alleges that Conway “walked away from [Tolentino’s]

cell when [he] was in a poor mental emotional state” (id. at 20), and that

Walters told Tolentino to “stop acting” when Tolentino asked for help (id. at

21).   These allegations are insufficient to demonstrate that Conway or

Walters were aware of a substantial risk of serious harm to Tolentino but



3
    For that reason, any claim against Cousins regarding medication changes similarly
    fail to state a claim. (Doc. 1 at 20, 24).

                                           8
were deliberately indifferent to that risk. Moreover, there is no allegation that

either individual was involved in treating Tolentino, or that their statements

or actions did anything to prevent or discourage treatment. Any claim against

Conway and Walters must therefore be dismissed.

      The complaint does, however, adequately state a claim against

Cousins, Baldauf, and Flasher. Tolentino alleges that those three individuals

deliberately refused to provide necessary medication or medical treatment

despite recognizing the need for such treatment. (Id. at 22-23).           Such

actions would violate Tolentino’s Eighth Amendment rights. See Parkell, 833

F.3d at 337 (Deliberate indifference is shown where defendant “knows of a

prisoner’s need for medical treatment but intentionally refuses to provide it”

(internal quotation marks omitted)).

      In sum, Tolentino’s claims will be dismissed against all Defendants with

the exceptions of Cousins, Baldauf, and Flasher. Nevertheless, because it

is not clear that amendment of Tolentino’s claims would be futile, he will be

afforded an opportunity to amend his complaint. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).




                                       9
III.   Conclusion


       For the foregoing reasons, this Court will grant Tolentino’s motion to

proceed in forma pauperis but dismiss without prejudice claims against all

Defendants except Cousins, Baldauf, and Flasher.

       An appropriate Order follows.




                                   BY THE COURT:

Date: 9/10/19                       s/James M. Munley
                                    JUDGE JAMES M. MUNLEY
                                    United States District Court




                                       10
